DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”, with anticipating limitations in bold:
Pending claim:
Claim 1, A pixel arrangement structure, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately; wherein: each of the first pixel rows comprises a plurality of first pixels arranged at intervals, and each of the second pixel rows comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; a shape of the first pixel comprises a shape formed by an arc; each of the second pixel and the third pixel comprises a plurality of concave arcs and a plurality of convex arcs, the plurality of concave arcs and the plurality of convex arcs of the second pixel are alternately connected and form a closed figure, and the plurality of concave arcs and the plurality of convex arcs of the third pixel are alternately connected and form a closed figure.
054 Patent:
Claim 1, A display panel, comprising: at least two pixel repeating units arranged in an array, the pixel repeating units comprising a first pixel, a second pixel, and a third pixel; wherein the first pixel, the second pixel, and the third pixel are ones of red, green, and blue pixels; the first pixel, the second pixel, and the third pixel are different from each other; wherein a ratio y 1 of an aperture ratio of the red pixel to an aperture ratio of the green pixel is in the range of 0.78e^(-1.98r) Syl < 2.297e^(-1.85r), and 0.1 Syl <3, where r is a ratio of a luminous efficiency of the red pixel to a luminous efficiency of the green pixel; and wherein a ratio y2 of an aperture ratio of the blue pixel to the aperture ratio of the green pixel is in a range of 1.32e^(-10.7b) < y2 < 5.95e^(-14. Tb), and 0.3 5 y2 <4, where b is a ratio of a luminous efficiency of the blue pixel to the luminous efficiency of the green pixel.
Claim 2, The display panel according to claim 1, wherein shapes of edges of two of the first pixel, the second pixel, and the third pixel are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction; wherein the third pixels and the second pixels are arranged as a plurality of second pixel rows, the first pixels are arranged as a plurality of first pixel rows, the plurality of second pixel rows and the plurality of first pixel rows are arranged alternately, the third pixels and the second pixels are arranged alternately and at intervals in each of the plurality of second pixel rows, and the first pixels are arranged at intervals in each of the plurality of first pixel row; and 46U.S. Continuation-in-Part Application Attorney Docket No.: WCSO.P070.WO.US wherein two of the third pixels and two of the second pixels adjacent to each of the first pixels form a virtual box, and the first pixel is arranged in the corresponding virtual box formed by the two third pixels and the two second pixels adjacent to the first pixel.
Claim 3, The display panel according to claim 1, wherein the third pixel and the second pixel both comprise four first sides and four second sides, and the first sides and the second sides are alternately connected to form a closed figure; and each of the first sides is an arc recessed toward an inside of the closed figure, and each of the second sides is a straight line.
Claim 5, The display panel according to claim 2, wherein the first side is an arc toward an inside of the closed figure, and the second side is an arc protruding toward an outside of the closed figure.



Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending claim 2 is anticipated by claim 2 of the ‘054 Patent.
Pending claim 10 is anticipated by claim 20 of the ‘054 Patent.
Pending claim 11 is anticipated by claim 8 of the ‘054 Patent.
Pending claim 12 is anticipated by claims 3 and 5 of the ‘054 Patent.
Pending claim 13 is anticipated by claim 2 of the ‘054 Patent.
Pending claim 14 is anticipated by claims 15 and 16 of the ‘054 Patent.
Pending claim 15 is anticipated by claim 19 of the ‘054 Patent.
Pending claim 16 is anticipated by claim 19 of the ‘054 Patent.
Pending claim 17 is anticipated by claim 20 of the ‘054 Patent.
Pending claim 20 is anticipated by claims 1, 3 and 5 of the ‘054 Patent.
Claims 3-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5  of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”in view of Dai et al. (US 2019/0355794) hereinafter “Dai”.
Regarding claim 3, Claims 1-3 and 5 of the 054 Patent teaches all of the elements of the claimed invention as stated above except where the plurality of concave arcs of the second pixel and/or the plurality of concave arcs of the third pixel have the same radius of curvature.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where the plurality of concave arcs of the pixel have the same radius of curvature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of concave arcs of the second pixel and/or the plurality of concave arcs of the third pixel have the same radius of curvature because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 4, Claims 1-3 and 5 of the 054 Patent teaches all of the elements of the claimed invention as stated above except where the plurality of convex arcs of the second pixel and/or the plurality of convex arcs of the third pixel have the same radius of curvature.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where the plurality of convex arcs of the pixel have the same radius of curvature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of convex arcs of the second pixel and/or the plurality of convex arcs of the third pixel have the same radius of curvature because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 5, Claims 1-3 and 5 of the 054 Patent teaches all of the elements of the claimed invention as stated above except where a radius of curvature of the plurality of concave arcs of the third pixel is equal to a radius of curvature of the plurality of convex arcs of the third pixel, and/or a radius of curvature of the plurality of concave arcs of the second pixel is equal to a radius of curvature of the plurality of concave arcs of the second pixel.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where a radius of curvature of the plurality of concave arcs of the pixel is equal to a radius of curvature of the plurality of convex arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a radius of curvature of the plurality of concave arcs of the third pixel be equal to a radius of curvature of the plurality of convex arcs of the third pixel, and/or a radius of curvature of the plurality of concave arcs of the second pixel is equal to a radius of curvature of the plurality of concave arcs of the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 6, Claims 1-3 and 5 of the 054 Patent teaches all of the elements of the claimed invention as stated above except where the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of concave arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel; or the plurality of convex arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of convex arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel.
Fig. 5 of Dai teaches a display device where a plurality of concave arcs of each of pixels (Item 01) are respectively opposite to the four first pixels (Item 03) adjacent to the pixel tem 01).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of concave arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel; or the plurality of convex arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of convex arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 9, Claims 1-3 and 5 of the 054 Patent teaches all of the elements of the claimed invention as stated above except wherein a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel, and/or a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, wherein a center of the first pixel (Item 03) coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel (Item 01).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel, and/or a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5  of U.S. Patent No. 10971054 hereinafter “ ‘054 Patent ”in view of Takahashi (US 2017/0179160) hereinafter “Takahashi”.
Regarding claim 7, Claims 1-3 and 5 of the 054 Patent teaches all of the elements of the claimed invention as stated above except wherein a pixel density of the pixel arrangement structure ranges from 200 ppi to 600 ppi.
Takahashi teaches a display device where a ppi is higher than or equal to 300 ppi (Paragraph 0215).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel density of the pixel arrangement  structure ranges from 200-600 ppi because a display panel with such a large number of pixels and high definition enables an increase in a realistic sensation, sense of depth, and the like in personal use such as portable use and home use (Takahashi Paragraph 0215).
Claims 1, 2, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of copending Application No. 16943308 hereinafter “ ‘308 App ” (Published App. is US 20200357866) . 
Pending claim:
Claim 1, A pixel arrangement structure, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately; wherein: each of the first pixel rows comprises a plurality of first pixels arranged at intervals, and each of the second pixel rows comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; a shape of the first pixel comprises a shape formed by an arc; each of the second pixel and the third pixel comprises a plurality of concave arcs and a plurality of convex arcs, the plurality of concave arcs and the plurality of convex arcs of the second pixel are alternately connected and form a closed figure, and the plurality of concave arcs and the plurality of convex arcs of the third pixel are alternately connected and form a closed figure.
308 App:
Claim 1, A display panel, comprising: at least two pixel repeating units arranged in an array, each of the pixel repeating units at least comprising a first pixel, a second pixel, and a third pixel; wherein a shape of the first pixel comprises a convex arc, and each of shapes of the second pixel and the third pixel comprises a convex arc and a concave arc; wherein shapes of edges of two of the first pixel, the second pixel, and the third pixel are complementary in at least one of a first direction, a second direction, a third direction, and a fourth direction, the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction.
Claim 7, The display panel according to claim 1, wherein the shapes of the second pixel and the third pixel comprise a closed shape of a convex arc and a concave arc.
Claim 12, The display panel according to claim 7, wherein each of the second pixel and the third pixel each comprises four-segment convex arc and four-segment concave arc, and the four-segment convex arc and the convex arc and the concave arc are alternately connected to form a closed figure.



Pending claim 2 is anticipated by claim 18 of the ‘308 App.
Pending claim 11 is anticipated by claim 6 of the ‘308 App.
Pending claim 12 is anticipated by claim 8 of the ‘308 App.
Pending claim 13 is anticipated by claim 1 of the ‘308 App.
Pending claim 14 is anticipated by claim 5 of the ‘308 App.
Pending claim 15 is anticipated by claim 3 of the ‘308 App.
Pending claim 16 is anticipated by claim 3 of the ‘308 App.
Pending claim 19 is anticipated by claim 13 of the ‘308 App.
Pending claim 20 is anticipated by claim 1 of the ‘308 App.
Claims 3-6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of copending Application No. 16943308 hereinafter “ ‘308 App ” in view of Dai et al. (US 2019/0355794) hereinafter “Dai”. 
Regarding claim 3, Claims 1, 7 and 12 of the 308 App teaches all of the elements of the claimed invention as stated above except where the plurality of concave arcs of the second pixel and/or the plurality of concave arcs of the third pixel have the same radius of curvature.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where the plurality of concave arcs of the pixel have the same radius of curvature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of concave arcs of the second pixel and/or the plurality of concave arcs of the third pixel have the same radius of curvature because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 4, Claims 1, 7 and 12 of the 308 App teaches all of the elements of the claimed invention as stated above except where the plurality of convex arcs of the second pixel and/or the plurality of convex arcs of the third pixel have the same radius of curvature.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where the plurality of convex arcs of the pixel have the same radius of curvature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of convex arcs of the second pixel and/or the plurality of convex arcs of the third pixel have the same radius of curvature because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 5, Claims 1, 7 and 12 of the 308 App teaches all of the elements of the claimed invention as stated above except where a radius of curvature of the plurality of concave arcs of the third pixel is equal to a radius of curvature of the plurality of convex arcs of the third pixel, and/or a radius of curvature of the plurality of concave arcs of the second pixel is equal to a radius of curvature of the plurality of concave arcs of the second pixel.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where a radius of curvature of the plurality of concave arcs of the pixel is equal to a radius of curvature of the plurality of convex arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a radius of curvature of the plurality of concave arcs of the third pixel be equal to a radius of curvature of the plurality of convex arcs of the third pixel, and/or a radius of curvature of the plurality of concave arcs of the second pixel is equal to a radius of curvature of the plurality of concave arcs of the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 6, Claims 1, 7 and 12 of the 308 App teaches all of the elements of the claimed invention as stated above except where the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of concave arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel; or the plurality of convex arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of convex arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel.
Fig. 5 of Dai teaches a display device where a plurality of concave arcs of each of pixels (Item 01) are respectively opposite to the four first pixels (Item 03) adjacent to the pixel tem 01).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of concave arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel; or the plurality of convex arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of convex arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 9, Claims 1, 7 and 12 of the 308 App teaches all of the elements of the claimed invention as stated above except wherein a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel, and/or a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, wherein a center of the first pixel (Item 03) coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel (Item 01).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel, and/or a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 12 of copending Application No. 16943308 hereinafter “ ‘308 App ” in view of Takahashi (US 2017/0179160) hereinafter “Takahashi”. 
Regarding claim 7, Claims 1, 7 and 12 of the ‘308 App teaches all of the elements of the claimed invention as stated above except wherein a pixel density of the pixel arrangement structure ranges from 200 ppi to 600 ppi.
Takahashi teaches a display device where a ppi is higher than or equal to 300 ppi (Paragraph 0215).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel density of the pixel arrangement structure ranges from 200-600 ppi because a display panel with such a large number of pixels and high definition enables an increase in a realistic sensation, sense of depth, and the like in personal use such as portable use and home use (Takahashi Paragraph 0215).
Claims 1, 2, 7, 8, 13-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 15 of copending Application No. 16943330 hereinafter “ ‘330 App ” (Published App. is US 20200411602). 
Pending claim:
Claim 1, A pixel arrangement structure, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately; wherein: each of the first pixel rows comprises a plurality of first pixels arranged at intervals, and each of the second pixel rows comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; a shape of the first pixel comprises a shape formed by an arc; each of the second pixel and the third pixel comprises a plurality of concave arcs and a plurality of convex arcs, the plurality of concave arcs and the plurality of convex arcs of the second pixel are alternately connected and form a closed figure, and the plurality of concave arcs and the plurality of convex arcs of the third pixel are alternately connected and form a closed figure.
330 App:
Claim 1, A display panel, comprising: a plurality of first pixel rows and a plurality of second pixel rows arranged alternately, wherein each first pixel row comprises a plurality of first pixels arranged at intervals, and each second pixel row comprises a plurality of second pixels and a plurality of third pixels arranged alternately and at intervals; wherein two second pixels and two third pixels adjacent to the first pixel form a virtual geometric shape, and the first pixel is arranged in the virtual geometric shape formed by the two second pixels and the two third pixels adjacent to the first pixel; wherein the first pixel, the second pixel, and the third pixel are different ones of a red pixel, a green pixel, and a blue pixel; wherein an area of the first pixel, an area of the second pixel, and an area of the third pixel are inversely proportional to a luminous efficiency of a luminescent material of the first pixel, a luminous efficiency of a luminescent material of the second pixel, and a luminous efficiency of a luminescent material of the third pixel, respectively.
Claim 4, The display panel according to claim 1, wherein a shape of the first pixel, a shape of the second pixel, and a shape of the third pixel is a convex arc and/or a concave arc; and wherein a shape of an edge portion of two of the first pixel, the second pixel, and the third pixel is complementary to one of a first direction, a second direction, a third direction, and a fourth direction, and wherein the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction.
Claim 13, The display panel according to claim 1, wherein the second pixel and the third pixel both comprise four first sides and four second sides, and the first sides and the second sides are alternately connected to form a closed figure.
Claim 15, The display panel according to claim 13, wherein the first side is an arc recessed toward an inside of the closed figure, and the second side is an arc protruding toward an outside of the closed figure.


Pending claim 2 is anticipated by claim 1 of the ‘330 App.
Pending claim 7 is anticipated by claim 18 of the ‘330 App.
Pending claim 8 is anticipated by claim 18 of the ‘330 App.
Pending claim 13 is anticipated by claim 4 of the ‘330 App.
Pending claim 14 is anticipated by claim 8 of the ‘330 App.
Pending claim 15 is anticipated by claim 5 of the ‘330 App.
Pending claim 16 is anticipated by claim 9 of the ‘330 App.
Pending claim 17 is anticipated by claim 11 of the ‘330 App.
Pending claim 18 is anticipated by claim 11 of the ‘330 App.
Pending claim 20 is anticipated by claim 1 of the ‘330 App.
Claims 3-6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1, 13 and 15 of copending Application No. 16943330 hereinafter “ ‘330 App ” in view of Dai et al. (US 2019/0355794) hereinafter “Dai”. 
Regarding claim 3, Claims 1, 13 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except where the plurality of concave arcs of the second pixel and/or the plurality of concave arcs of the third pixel have the same radius of curvature.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where the plurality of concave arcs of the pixel have the same radius of curvature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of concave arcs of the second pixel and/or the plurality of concave arcs of the third pixel have the same radius of curvature because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 4, Claims 1, 13 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except where the plurality of convex arcs of the second pixel and/or the plurality of convex arcs of the third pixel have the same radius of curvature.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where the plurality of convex arcs of the pixel have the same radius of curvature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of convex arcs of the second pixel and/or the plurality of convex arcs of the third pixel have the same radius of curvature because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 5, Claims 1, 13 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except where a radius of curvature of the plurality of concave arcs of the third pixel is equal to a radius of curvature of the plurality of convex arcs of the third pixel, and/or a radius of curvature of the plurality of concave arcs of the second pixel is equal to a radius of curvature of the plurality of concave arcs of the second pixel.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, where a radius of curvature of the plurality of concave arcs of the pixel is equal to a radius of curvature of the plurality of convex arcs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a radius of curvature of the plurality of concave arcs of the third pixel be equal to a radius of curvature of the plurality of convex arcs of the third pixel, and/or a radius of curvature of the plurality of concave arcs of the second pixel is equal to a radius of curvature of the plurality of concave arcs of the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 6, Claims 1, 13 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except where the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of concave arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel; or the plurality of convex arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of convex arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel.
Fig. 5 of Dai teaches a display device where a plurality of concave arcs of each of pixels (Item 01) are respectively opposite to the four first pixels (Item 03) adjacent to the pixel tem 01).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of concave arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel; or the plurality of convex arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, and the plurality of convex arcs of each of the second pixels are respectively opposite to the four first pixels adjacent to the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Regarding claim 9, Claims 1, 13 and 15 of the 330 App teaches all of the elements of the claimed invention as stated above except wherein a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel, and/or a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel.
Fig. 5 of Dai teaches a display device where a pixel (Item 01) has a shape comprising four concave and four convex arcs alternately arranged to form a closed figure, wherein a center of the first pixel (Item 03) coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel (Item 01).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the third pixel, and/or a center of the first pixel coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel because it allows for the subpixels to be closely arranged and avoids color mixing (Dai Paragraph 0079).
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1, 13 and 15 of copending Application No. 16943330 hereinafter “ ‘330 App ” in view of Takahashi (US 2017/0179160) hereinafter “Takahashi”. 
Regarding claim 7, Claims 1, 13 and 15 of the ‘330 App teaches all of the elements of the claimed invention as stated above except wherein a pixel density of the pixel arrangement structure ranges from 200 ppi to 600 ppi.
Takahashi teaches a display device where a ppi is higher than or equal to 300 ppi (Paragraph 0215).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel density of the pixel arrangement structure ranges from 200-600 ppi because a display panel with such a large number of pixels and high definition enables an increase in a realistic sensation, sense of depth, and the like in personal use such as portable use and home use (Takahashi Paragraph 0215).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which3 forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2019/0355794) hereinafter “Dai” in view of Wang et al. (US 2020/0357861) hereinafter “Wang”.
Regarding claim 1, Fig. 5 of Dai teaches a pixel arrangement structure, comprising: a plurality of first pixel rows (See Picture 1 below) and a plurality of second pixel rows (See Picture 1 below) arranged alternately; wherein: each of the first pixel rows comprises a plurality of first pixels (Item 03) arranged at intervals, and each of the second pixel rows comprises a plurality of second pixels (Item 01) and a plurality of third pixels (Item 02) arranged alternately and at intervals; a shape of the first pixel (Item 03) comprises a shape formed by an arc; the second pixel (Item 01) comprises a plurality of concave arcs and a plurality of convex arcs, the plurality of concave arcs and the plurality of convex arcs of the second pixel (Item 01) are alternately connected and form a closed figure.
Dai does not teach where the third pixel comprises a plurality of concave arcs and a plurality of convex arcs, and the plurality of concave arcs and the plurality of convex arcs of the third pixel are alternately connected and form a closed figure.
Figs. 2 and 9 of Wang teaches where a second pixel (Item 101) and a third pixel (Item 102) each have a same shape, where the same shape of the second pixel (Item 101) and the third pixel (Item 102) is a different shape than a shape of a first pixel (Item 103).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second pixel and the third pixel each have a same shape, where the same shape of the second pixel and the third pixel is a different shape than a shape of a first pixel such that the third pixel comprises a plurality of concave arcs and a plurality of convex arcs, and the plurality of concave arcs and the plurality of convex arcs of the third pixel are alternately connected and form a closed figure because it allows for the first, second and third pixels to be more closely arranged thereby increasing as much as possible the area of each single sub-pixel which in turn facilitates the reduction of the drive current of the display device and increases a lifetime of the display device (Wang Paragraph 0066). 

    PNG
    media_image1.png
    493
    513
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Dai Fig. 5)
Regarding claim 2, Fig. 2 of Dai further teaches where the first pixel (Item 03), the second pixel (Item 01), and the third pixel (Item 02) have different colors (Where the pixels are G, R and B, respectively).
Regarding claim 3, Fig. 5 of Dai further teaches where the plurality of concave arcs of the second pixel (Item 01) have the same radius of curvature.
Regarding claim 4, Fig. 5 of Dai further teaches where the plurality of convex arcs of the second pixel (Item 01) have the same radius of curvature.
Regarding claim 5, Fig. 5 of Dai further teaches where a radius of curvature of the plurality of concave arcs of the second pixel (Item 01) is equal to a radius of curvature of the plurality of concave arcs of the second pixel (Item 01).
Regarding claim 6, Fig. 5 of Dai further teaches where the plurality of concave arcs of each of the second pixels (Item 01) are respectively opposite to the four first pixels (Item 03) adjacent to the second pixel (Item 01).
While Fig. 5 of Dai does not teach the plurality of concave arcs of each of the third pixels are respectively opposite to the four first pixels adjacent to the third pixel, when Dai is combined with Wang in the manner stated in the rejection of claim 1 above, the resulting structure will have the plurality of concave arcs of each of the third pixels be respectively opposite to the four first pixels adjacent to the third pixel.
Regarding claim 9, Fig. 5 of Dai further teaches where a center of the first pixel (Item 03) coincides with an end point of a radius of curvature of the plurality of concave arcs of the second pixel (Item 01).
Regarding claim 10, Fig. 5 of Dai further teaches where a center of the first pixel (Item 03) coincides with a center of a circle corresponding to the plurality of concave arcs of the second pixel (Item 01).
Regarding claim 11, the combination of Dai and Wang teaches all of the elements of the claimed invention as stated above.
Dai does not teach where the shape of the first pixel is an ellipse.
Fig. 2 of Wang further teaches where the shape of a first pixel (Item 103B) is an ellipse. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shape of a first pixel be an ellipse because the first pixel having the shape of an ellipse allows for a desired distance between first, second and third pixels (Wang Paragraph 0069). 
Regarding claim 12, Dai further teaches where the second pixel (Item 01) comprises four concave arcs and four convex arcs, which are alternately connected and form a closed figure.
While Fig. 5 of Dai does not teach the third pixel comprises four concave arcs and four convex arcs, which are alternately connected and form a closed figure, when Dai is combined with Wang in the manner stated in the rejection of claim 1 above where the second and third pixels have the same shape, the resulting structure will have the third pixel comprising four concave arcs and four convex arcs, which are alternately connected and form a closed figure.
Regarding claim 13, Fig. 5 of Dai further teaches wherein the second pixels (Item 01) and the third pixels (Item 02) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction (See Picture 1 above), the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 above).
Regarding claim 14, Fig. 5 of Dai further teaches where a shape of an edge of one of the second pixels (Item 01) in the third direction comprises a concave arc, a sum of a radius of curvature of a shape of an edge of the first pixels (Item 03) facing the second pixel and a width of a predetermined gap is equal to a radius of curvature of the concave arc included in the edge of the second pixel in the third direction.
Regarding claim 15, Fig. 5 of Dai further teaches where the predetermined gap is a gap between an edge of the second pixel (Item 01) and an edge of each adjacent first pixel (Item 03) in the third direction.
Regarding claim 16, While Fig. 5 of Dai does not teach where a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction, when Dai is combined with Wang in the manner stated in the rejection of claim 1 above, the resulting structure will have a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction.
Regarding claim 17, the combination of Dai and Wang teaches all of the elements of the claimed invention as stated above.
Dai does not teach where an arc and an extended arc thereof corresponding to an edge of third pixel facing the first pixel and an arc and an extended arc thereof corresponding to an edge of the second pixel facing the first pixel form a predetermined shape; and wherein the predetermined shape comprises a circle or an ellipse.
Fig. 2 of Wang further teaches where an area (Paragraph 0027) of a third pixel (Item 102A) is greater than an area of a second pixel (Item 101A).
When the second and third pixels have the same shape, as taught by the combination of Dai and Wang, and the area of the third pixel is greater than the second pixel, as taught by Wang, a radius of curvature of one of the plurality of concave arcs of the third pixel is greater than a radius of curvature of one of the plurality of concave arcs of the second pixel resulting in an arc and an extended arc thereof corresponding to an edge of third pixel facing the first pixel and an arc and an extended arc thereof corresponding to an edge of the second pixel facing the first pixel form a predetermined shape; and wherein the predetermined shape comprises a circle or an ellipse.
Regarding claim 18, the combination of Dai and Wang teaches all of the elements of the claimed invention as stated above.
Dai does not teach where a center of a shape of the first pixels is the same as a center of the predetermined shape.
However, when the shape and size of the third pixel is that of taught by the combination of Dai and Wang, a center of a shape of the first pixels will be the same as a center of the predetermined shape.
Regarding claim 19, the combination of Dai and Wang teaches all of the elements of the claimed invention as stated above except where a radius of curvature of one of the plurality of concave arcs of the third pixel is greater than a radius of curvature of another of the plurality of concave arcs of the third pixel; or a radius of curvature of one of the plurality of concave arcs of the third pixel is greater than or equal to a radius of curvature of one of the plurality of concave arcs of the second pixel.
However, Fig. 2 of Wang further teaches where an area (Paragraph 0027) of a third pixel (Item 102A) is greater than an area of a second pixel (Item 101A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an area of the third pixel be greater than an area of the second pixel because the area of the pixel determines the distance between the second and third pixels from the first pixel which enables flexible design of the pixel pattern (Wang Paragraph 0070).
When the second and third pixels have the same shape, as taught by the combination of Dai and Wang, and the area of the third pixel is greater than the second pixel, as taught by Wang, a radius of curvature of one of the plurality of concave arcs of the third pixel is greater than or equal to a radius of curvature of one of the plurality of concave arcs of the second pixel.
Regarding claim 20, the combination of Dai and Wang teaches the pixel arrangement structure according to claim 1 as stated in the rejection of claim 1 above. Dai further teaches where the pixel arrangement structure is part of a display device (Paragraph 0002).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2019/0355794) hereinafter “Dai” in view of Wang et al. (US 2020/0357861) hereinafter “Wang” and in further view of Takahashi (US 2017/0179160) hereinafter “Takahashi”.
Regarding claim 7, the combination of Dai and Wang teaches all of the elements of the claimed invention as stated above except where a pixel density of the pixel arrangement structure ranges from 200 ppi to 600 ppi.
Takahashi teaches a display device where a ppi is higher than or equal to 300 ppi (Paragraph 0215).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel density of the pixel arrangement structure taught range from 200-600 ppi because a display panel with such a large number of pixels and high definition enables an increase in a realistic sensation, sense of depth, and the like in personal use such as portable use and home use (Takahashi Paragraph 0215) and “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891